Citation Nr: 1324528	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  03-02 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

(The issues of entitlement to service connection for diabetes mellitus, hypertension, peripheral neuropathy of all of the extremities, and erectile dysfunction are the subjects of a separate remand.)


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1968 to May 1972.  This appeal is before the Board of Veterans' Appeals (Board) from an August 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2003, the Board denied the Veteran's appeal for entitlement to service connection for right and left knee disabilities.  The Veteran appealed the Board denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2005, the Court vacated the Board's decision and remanded the case.  The Board subsequently denied service connection for right and left knee disabilities in an April 2010 decision which the Veteran appealed to the Court.  In February 2011, the Court vacated the Board's decision and remanded the case.  The Board thereafter remanded the case for additional development in October 2011; the case has now been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

Finally, the Board notes that the Veteran was represented by a private attorney.  However, in May 2013, subsequent to the certification of the appeal to the Board, the attorney submitted a motion to withdraw representation based on good cause.  See 38 C.F.R. § 20.608.  The attorney attached a copy of a May 2013 letter from the Veteran stating that he no longer needed the services of the attorney.  Therefore, the Board granted the representative's motion to withdraw.


REMAND

The Court has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In October 2011, the Board remanded the case for additional development after finding that the April 2009 VA examiner's medical nexus opinion was inadequate because the examiner had failed to consider the Veteran's lay assertions of continuity of symptomatology.  For example, in an October 1998 statement, the Veteran contended that he had experienced continuity of symptomatology since service, but that he had only self-medicated due to being unable to afford to see a doctor.  Also, during a March 1999 VA examination, while the Veteran indicated no complaints concerning his right knee, he was found to have pain in the right knee upon examination.  Therefore, the Board directed that the Veteran be afforded a VA orthopedic examination and the examiner was supposed to take into account the service treatment records showing a December 1971 fall resulting in an injury of the right knee, medical records and reports that reflected any knee findings, and the Veteran's lay statements about the continuity of his symptoms when providing an opinion. 

The Veteran underwent a VA medical examination in October 2012; the examiner opined that the knee pathology was not etiologically related to the Veteran's active service.  However, the examiner stated that the first evidence of any knee problem was in 1996, and did not address the lay evidence of record concerning the 1971 injury to both knees or the continuity of symptomatology since service.  

Therefore, the Board has concluded that the Veteran should be afforded another VA examination.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise (other than the October 2012 examiner) to determine the nature and etiology of all knee disorders that have been present during the period of the claims.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the physician.  Any indicated studies should be performed.

The physician should be requested to identify each disorder of either knee that has been present during the period of the claims.  With respect to each such disorder, the physician should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service.  For purposes of the opinions, the physician should assume that the Veteran is credible unless the evidence affirmatively contradicts the Veteran's account.  

The rationale for each opinion expressed must also be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  

3.  Undertake any other warranted development.  

4.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide a supplemental statement of the case to the Veteran and afford him the requisite opportunity to respond before the case is returned to the Board.

By this remand the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

